DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to Applicant’s preliminary amendments filed on 11/9/2018 and 4/18/2019.
Claims 1-3, 5-8, and 10 are currently pending.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 6-8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by SAHLIN et al. (US 2020/0288503 A1; hereafter SAHLIN).

With respect to claim 1, SAHLIN discloses a method of  transmitting uplinks signal by a user equipment (UE) (UE in FIG 1; UE in FIG. 2; UE in FIG. 5 UE in FIG. 4) in a wireless communication system, the method comprising:
Receiving (1802, 1804 in FIG. 18; 2002, 2004 in FIG. 20) a random access response (RAR) message including a first timing advance (TA) command (size TA on Page 23; paragraphs [0341], [0362], [0370]) ;
determining (1802, 1804 in FIG. 18; 2002, 2004 in FIG. 20) a first timing advance (TA) value for transmitting a first uplink signal based on the first TA command and a subcarrier spacing of an uplink channel transmitted first after reception of the RAR message (size TA on Page 23; paragraphs [0341], [0362], [0370]); 
transmitting (1802, 1804 in FIG. 18; 2002, 2004 in FIG. 20) the first uplink signal based on the first TA value (size TA on Page 23; paragraphs [0341], [0362], [0370]);
receiving (1802, 1804 in FIG. 18; 2002, 2004 in FIG. 20) a downlink channel including a second TA command (size TA on Page 23; paragraphs [0341], [0362], [0370]);
determining (1802, 1804 in FIG. 18; 2002, 2004 in FIG. 20) a second TA value for transmitting a second uplink signal based on the second TA command (size TA on Page 23; paragraphs [0341], [0362], [0370]); and
transmitting (1802, 1804 in FIG. 18; 2002, 2004 in FIG. 20) the second uplink signal based on the second TA value (size TA on Page 23; paragraphs [0341], [0362], [0370]), 
wherein, when the UE has a plurality of uplink bandwidth parts, the second TA value is determined based on the second TA command and a maximum value among subcarrier spacing size TA on Page 23; paragraphs [0341], [0362], [0370]).

With respect to claim 2, SAHLIN discloses wherein a basic unit of a TA value is determined based on the subcarrier spacing of the uplink channel transmitted first after reception of the RAR message (size TA on Page 23; paragraphs [0341], [0362], [0370]),
wherein the first TA value is determined based on the basic unit of the TA value and the first TA command (size TA on Page 23; paragraphs [0341], [0362], [0370]).

 With respect to claim 3, SAHLIN further discloses wherein the first TA value is in proportion to a value indicated by the first TA command, and is in inverse proportion to the subcarrier spacing of the uplink channel transmitted first after reception of the RAR message (size TA on Page 23; paragraphs [0341], [0362], [0370]).

With respect to claim 6, SAHLIN discloses a user equipment (UE) (UE in FIG 1; UE in FIG. 2; UE in FIG. 5 UE in FIG. 4) for transmitting uplink signals in a wireless communication system, the UE comprising:
a transceiver; and
a processor,
wherein the processor configured to:
1802, 1804 in FIG. 18; 2002, 2004 in FIG. 20) a random access response (RAR) message including a first timing advance (TA) command (size TA on Page 23; paragraphs [0341], [0362], [0370]);
determine (1802, 1804 in FIG. 18; 2002, 2004 in FIG. 20) a first timing advance (TA) value for transmitting a first uplink signal, based on the first TA command and a subcarrier spacing of an uplink channel to be initially transmitted first after reception of the RAR message (size TA on Page 23; paragraphs [0341], [0362], [0370]); 
control (1802, 1804 in FIG. 18; 2002, 2004 in FIG. 20) the transceiver to transmit the first uplink signal based on the first TA value (size TA on Page 23; paragraphs [0341], [0362], [0370]),
control (1802, 1804 in FIG. 18; 2002, 2004 in FIG. 20) the transceiver to receive a downlink channel including a second TA command (size TA on Page 23; paragraphs [0341], [0362], [0370]):
determine (1802, 1804 in FIG. 18; 2002, 2004 in FIG. 20) a second TA value for transmitting a second uplink signal based on the second TA command (size TA on Page 23; paragraphs [0341], [0362], [0370]): and
control (1802, 1804 in FIG. 18; 2002, 2004 in FIG. 20) the transceiver to transmit the second uplink signal based on the second TA value (size TA on Page 23; paragraphs [0341], [0362], [0370]);
wherein, when the UE has a plurality of uplink bandwidth parts, the second TA value is determined based on the second TA command and a maximum value among subcarrier spacing size TA on Page 23; paragraphs [0341], [0362], [0370]).

With respect to claim 7, SAHLIN discloses 
wherein a basic unit of a TA value is determined based on the subcarrier spacing of the uplink channel transmitted first after reception of the RAR message (size TA on Page 23; paragraphs [0341], [0362], [0370]), and
wherein the first TA value is determined based on the basic unit of the TA value and the first TA command (size TA on Page 23; paragraphs [0341], [0362], [0370]).

With respect to claim 8, SAHLIN discloses wherein the first TA value is in proportion to a value indicated by the first TA command, and is in inverse proportion to the subcarrier spacing of the uplink channel transmitted first after reception of the RAR message (size TA on Page 23; paragraphs [0341], [0362], [0370]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over SAHLIN in view of IRUKULAPATI et al (US 2020/0314909 A1; hereafter IRUKULAPATI).

With respect to claim 5, SAHLIN does not disclose wherein:
when the second uplink signal is transmitted in an uplink bandwidth part having a subcarrier spacing smaller than a subcarrier spacing used for determining the second TA value among the plurality of uplink bandwidth parts, the second TA value is determined by rounding-off a value indicated by the second TA command based on a basic unit of a TA value.

IRUKULAPATI discloses wherein:
when the second uplink signal is transmitted in an uplink bandwidth part having a subcarrier spacing smaller than a subcarrier spacing used for determining the second TA value among the plurality of uplink bandwidth parts, the second TA value is determined by rounding-off a value indicated by the second TA command based on a basic unit of a TA value (paragraph [0161]).

paragraph [0006]).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the rounding as taught by IRUKULAPATI in the method and UE of SAHLIN to produce an expected result.

With respect to claim 10, SAHLIN does not discloses wherein:
when the uplink signal is transmitted in an uplink bandwidth part having a subcarrier spacing smaller than a subcarrier spacing used for determining the second TA value among the plurality of uplink bandwidth parts, the second TA value is determined by rounding-off a value indicated by the second TA command based on a basic unit of a TA value.

IRUKULAPATI discloses wherein:
when the uplink signal is transmitted in an uplink bandwidth part having a subcarrier spacing smaller than a subcarrier spacing used for determining the second TA value among the plurality of uplink bandwidth parts, the second TA value is determined by rounding-off a value indicated by the second TA command based on a basic unit of a TA value (paragraph [0161]).

IRUKULAPATI teaches the benefit of greater efficiency for mixed cell operations (paragraph [0006]).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the rounding as taught by IRUKULAPATI in the method and UE of SAHLIN to produce an expected result.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian T O'Connor whose telephone number is (571)270-1081.  The examiner can normally be reached on Mon-Fri Flex 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRIAN T O CONNOR/Primary Examiner, Art Unit 2465                                                                                                                                                                                                        February 13, 2021